Ed. F. McFaddin, Associate Justice (dissenting). I would reverse the Circuit Court judgment in both of these cases. One reason for my dissent is because prohibition was not the proper remedy for Sheriff Marlin Hawkins to pursue in either case. In the Brents case the additional reasons for my dissent are because of (a) the failure of the Circuit Court to allow the respondent Brents the statutory time for defense; and (b) the fact that Sheriff Hawkins filed a motion for change of venue, and thereby submitted to the jurisdiction of the Justice of the Peace Court. But I will discuss only the improper use of the writ of prohibition. We have a long line of cases which hold that the writ of prohibition does not issue to prohibit a lower court from erroneously exercising its jurisdiction. Bassett v. Bourland, 175 Ark. 271, 299 S. W. 13; Terry v. Harris, 188 Ark. 60, 64 S. W. 2d 80; Ritholz v. Dodge, 210 Ark. 404, 196 S. W. 2d 479. When the existence or nonexistence of jurisdiction depends on contested facts which the inferior court is competent to inquire into and determine, prohibition will not be granted although the superior court should be of the opinion that the claims of-fact had been wrongfully determined by the lower court. Merchants & Planters Bank v. Hammock, 178 Ark. 746, 12 S. W. 2d 421; Crowe v. Futrell, 186 Ark. 926, 56 S. W. 2d 1030; Chapman & Dewey Lbr. Co. v. Means, 191 Ark. 1066, 88 S. W. 2d 829; Byrd v. Taylor, 224 Ark. 373, 273 S. W. 2d 395. There can certainly be no doubt that the Justice of the Peace Court has jurisdiction (a) to handle prosecutions for misdemeanors as the Savage case involved, or (b) to conduct examining trials as the Brents case involved. The only defense suggested by the appellee in these cases is that the claimed offenses were barred by limitations; but limitations is a plea of defense. It does not deprive the Trial Court of jurisdiction but is a defense that the defendant may or may not offer, as he sees fit. Sheriff Hawkins should have offered the plea of limitations as a defense in each Justice of the Peace Court; and if the plea had been disallowed he could have then appealed to the Circuit Court. The fact that limitations is a plea of defense is true both in civil cases1 and criminal cases; and the plea of limitations may be made under the general plea of not guilty. State v. Gill, 33 Ark. 129; Oakes v. State, 135 Ark. 221, 205 S. W. 305. In 22 C.J.S. 1264, “Criminal Law” § 449, the general rule is stated: “Limitations must be set up at the trial to be available ... A plea of limitations is a plea in bar, and if the statute is relied on it must be set up at the trial, either by special plea or under the general issue.” It is only in cases of contempt where the alleged contempt is stale that prohibition is the proper remedy. See Pate v. Toler, 190 Ark. 465, 79 S. W. 2d 444. In all other cases the plea of limitations is a plea of defense and must be set up like any other plea in the Trial Court and not raised.by prohibition. Because of the erroneous use of the writ of prohibition by the Circuit Court, I would reverse these cases.   For civil cases see those collected in West’s Arkansas Digest, “Limitation of Action” § 182.